FILED
                              NOT FOR PUBLICATION                           JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MYRNA U. PARAYNO,                                  No. 10-36183

                Plaintiff - Appellant,             D.C. No. 2:09-cv-00487-MJP

  v.
                                                   MEMORANDUM **
PATRICK R. DONAHOE *, Postmaster
General; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Western District of Washington
                     Marsha J. Pechman, Chief Judge, Presiding

                               Submitted June 26, 2012 ***

Before:         SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Myrna U. Parayno appeals pro se from the district court’s summary

judgment in her employment action alleging failure to accommodate her disability,


          *
             Patrick R. Donahoe has been substituted for his predecessor, John E.
Potter, as Postmaster General under Fed. R. App. P. 43(c)(2).
          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
race and national origin discrimination, and retaliation under the Rehabilitation Act

and Title VII. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Vasquez v. County of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004). We may

affirm on any ground supported by the record, Thompson v. Paul, 547 F.3d 1055,

1058-59 (9th Cir. 2008), and we affirm.

      Summary judgment was properly granted on Parayno’s failure to

accommodate claim because Parayno failed to raise a genuine dispute of material

fact as to whether defendant reasonably accommodated her disability. See

Buckingham v. United States, 998 F.2d 735, 739 (9th Cir. 1993) (discussing an

employer’s duty to accommodate under the Rehabilitation Act); see also Zivkovic

v. S. Cal. Edison Co., 302 F.3d 1080, 1089 (9th Cir. 2002) (“An ‘employer is not

obligated to provide an employee the accommodation he requests or prefers, the

employer need only provide some reasonable accommodation.’” (citation

omitted)); Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 266 (9th Cir. 1991) (“[A]

party cannot create an issue of fact by an affidavit contradicting his prior

deposition testimony.”).

      The district court properly granted summary judgment on Parayno’s race

and national origin discrimination claim because Parayno failed to raise a triable

dispute as to whether she was subjected to an adverse action, and whether similarly


                                           2                                   10-36183
situated individuals were treated more favorably. See Vasquez, 349 F.3d at 640-41

& n.5 ( elements of a prima facie case of discrimination; “individuals are similarly

situated when they have similar jobs and display similar conduct”).

      The district court properly granted summary judgment on Parayno’s

retaliation claim because Parayno failed to raise a triable dispute as to whether she

was subjected to an adverse action, and whether there was a causal link between

her filing of EEO complaints and the alleged adverse actions. See id. at 646

(elements of a prima facie case of retaliation); Cohen v. Fred Meyer, Inc., 686 F.2d

793, 796 (9th Cir. 1982) (no causal link if decisionmaker is unaware of the

protected activity).

      The district court did not abuse its discretion by denying Parayno’s motion

for reconsideration because Parayno failed to establish a basis for reconsideration.

See W.D. Wash. L.R. 7(h)(1) (grounds for reconsideration); MacDonald v. Grace

Church Seattle, 457 F.3d 1079, 1081 (9th Cir. 2006) (standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Parayno’s remaining contentions are unpersuasive.

      AFFIRMED.


                                           3                                   10-36183